Citation Nr: 0942598	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified via video conference before the 
undersigned Acting Veterans Law Judge in July 2009.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years following separation from service, and any 
currently diagnosed bilateral hearing loss is not causally or 
etiologically related to service.

2.  Tinnitus was not manifested during service, and any 
currently diagnosed tinnitus is not causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in January 2006, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In March 2007, the Veteran received notice regarding 
the evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the April 2006 rating decision on appeal; thus, VCAA notice 
was timely.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
September 2007 statement of the case.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (regarding the rule of prejudicial 
error).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private and VA medical records, 
and a VA examination.  In addition, the Veteran and his wife 
provided hearing testimony before the undersigned.  After 
review of that examination report, the Board finds that it 
provides competent, non-speculative evidence regarding 
whether the Veteran has current bilateral hearing loss and 
tinnitus that began during or are otherwise causally linked 
to service.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 395 (1993).


Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Regulations provide that certain chronic diseases, including 
sensorineural hearing loss, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that sensorineural hearing 
loss became manifest to a compensable (10 percent) degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

In addition, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's June 1972 service entrance examination 
contained a normal clinical evaluation of his ears.  He 
denied a history of or treatment for ear trouble; he did not 
wear hearing aids.  Audiological testing revealed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
10
20

20
LEFT
20
15
25

30

The Veteran's service treatment records noted that in 
December 1972 he was fitted for medium single flange ear 
plugs.  His DD-214 recorded his job as a supply clerk.  

In May 1973, audiological testing revealed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
05

05
15
05
LEFT
05
05
05
05
10

The Veteran's July 1974 service separation examination 
contained a normal clinical evaluation of his ears.  
Audiological testing revealed puretone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
05
05
20
05
LEFT
05
05
10
05
05

In October 2003 VA treatment records, the Veteran's ears were 
clear with normal tympanic membranes.  He denied any hearing 
problems and/or tinnitus.  

In February 2005, a private physician noted that the Veteran 
was very satisfied with the overall use of his hearing aids.  
The RO requested treatment records from this physician in 
January 2006, and the undersigned Acting Veterans Law Judge 
allowed 60 days for the Veteran to submit additional evidence 
after the July 2009 Board hearing.  However, no additional 
evidence has been received.  

In December 2005 VA treatment records, the Veteran complained 
of hearing loss.  His VA treatment records through August 
2007 continued to note hearing loss on his problem list, but 
there was no mention of tinnitus.  

In the Veteran's February 2007 notice of disagreement, he 
stated that he was assigned to the aviation unit and that his 
duties as a supply clerk were located in the aircraft hanger.  
He stated that he had constant trauma from the noise of the 
aircraft seven days a week, for 10 to 12 hours a day.  He 
claimed that this caused his bilateral hearing loss and 
tinnitus.  He reiterated this in his September 2007 
substantive appeal (VA Form 9).  

In the July 2009 Board hearing, the Veteran reported that his 
in-service supply office was within the aircraft hanger and 
that he had to go into the hanger to deliver parts.  He 
claimed that he was on the floor with the jet engines five to 
six times each day and that he did not wear hearing 
protection.  He stated that he did not notice hearing loss 
until after service, and that his wife noticed it first.  He 
first noticed the ringing in his ears about six months after 
service.  His wife confirmed his statement that his hearing 
loss began soon after service.  

The Veteran minimized his post-service noise exposure in his 
hearing testimony.  He testified that he wore ear protection 
in his post-service jobs working in a can factory and as a 
carpenter; that he had only been hunting twice in his life, 
for 2 days; and that he rides a quiet motorcycle with quieter 
stock pipes.  He testified that he has ridden motorcycles for 
10 years and that he wears a helmet "because it is a little 
heavy on the ear condition".  

The Veteran had a VA audio examination in September 2007.  
The Veteran complained of hearing loss that began "about 15 
years ago", or approximately 1992 (18 years after his 
separation from service), and has progressively worsened.  
The examiner recorded the Veteran's history of noise exposure 
to include no hearing protection while delivering parts to 
aircraft hangers in service, hearing protection while working 
post-service in a factory and as a carpenter, no hearing 
protection while riding motorcycles, and hearing protection 
while hunting.  The Veteran reported that he first noticed 
tinnitus six to seven years earlier, or in 2000 or 2001 (26 
or 27 years after separation from service), and that it 
occurred once every few months for a few seconds when in a 
loud environment.  He stated that it was not constant or 
recurrent; it was a mild ringing sound.  Audiological testing 
revealed puretone thresholds, in decibels, as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
30
40
50
LEFT
10
10
30
30
30

The Veteran had word recognition of 94 percent in his right 
ear and 100 percent in his left ear.  He was diagnosed as 
having normal to moderate sensorineural hearing loss in his 
right ear and normal to mild sensorineural hearing loss in 
his left ear.  He was also diagnosed as having non-recurrent 
intermittent tinnitus of an indeterminate location.  

Analysis

The Board finds that the preponderance of the evidence does 
not warrant service connection for bilateral hearing loss or 
tinnitus.  The record indicates that the Veteran has a 
current bilateral hearing disability, as defined by 38 C.F.R. 
§ 3.385, as well as a current diagnosis of non-recurrent 
intermittent tinnitus.  In order for service connection to be 
warranted on a direct basis, however, the evidence must show 
a nexus between the disabilities and service.  

The service treatment records, to include the Veteran's 
separation examination, show no tinnitus or disabling hearing 
loss for VA purposes.  The 2007 VA examiner did describe 
hearing loss on service entrance examination as pre-existing; 
however it did not rise to the level of a hearing disability 
under VA regulations.  As hearing loss was not noted at 
entrance to service and as it is considered nondisabling for 
VA purposes, the regulations pertaining to service connection 
based on aggravation are not for application here.

The Board finds that hearing loss may not be presumed to have 
been incurred in service.  While the Veteran testified that 
he had hearing problems within 6 months of service 
separation, there is no evidence that he had compensably 
disabling hearing loss at that time for VA benefits purposes.  
The competent evidence does not show sensorineural hearing 
loss within one year of service, or 1975.  In fact the 
medical evidence shows that the Veteran denied hearing loss 
as recently as 2003.  Based on all the evidence of record, 
including the fact that there is no medical evidence of 
hearing loss prior to 2005, and the fact that the Veteran 
denied hearing problems in 2003, hearing loss may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

In this case, the Board emphasizes the multi-year gap (over 
30 years) between discharge from active duty service in 1974 
and initial reported symptoms related to tinnitus and hearing 
loss in 2005.  The Veteran's silence, when otherwise 
reporting his past medical history constitutes negative 
evidence.  However, in this case there is also actual 
negative evidence:  the October 2003 VA treatment record 
which reported that the Veteran denied hearing loss.  As 
such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes testimony from the Veteran asserting 
continuity of symptoms since six months after service.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's testimony of 
continued tinnitus and hearing loss since six months after 
active service is inconsistent with the other evidence of 
record.  In particular, his denial of hearing loss or 
tinnitus at the time of VA outpatient treatment in October 
2003 and his reports during his September 2007 VA examination 
that both hearing loss and tinnitus began many years after 
service are inconsistent with his hearing testimony in 2009.  
During that examination he reported that his hearing loss 
began "about 15 years ago", or approximately 1992 (18 years 
after service separation).  He also reported during his 2007 
examination that he first noticed tinnitus 6 or 7 years 
earlier, in 2000 or 2001 (26 or 27 years after separation).  
In addition, the post-service evidence does not reflect 
treatment related to hearing loss or tinnitus until February 
2005, over 30 years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for over 30 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss or tinnitus to active duty, despite 
his contentions to the contrary.    

To that end, the Board places significant probative value on 
a 2007 VA examination undertaken specifically to address the 
issue on appeal.  The examiner concluded that the Veteran's 
hearing loss and tinnitus were not caused by or a result of 
any in-service event, injury, disease, or noise exposure.  
The examiner provided a thorough rationale for this opinion.  
First, the examiner noted that the Veteran's very brief and 
intermittent, non-recurrent tinnitus is inconsistent with 
tinnitus typically associated with acoustic trauma.  Second, 
the examiner noted that the Veteran reported tinnitus onset 
well after separation from service.  While the examiner found 
no relationship between tinnitus and service, the examiner 
was unable to identify the etiology of the tinnitus without 
resort to speculation.

With respect to hearing loss, the examiner noted that while 
the Veteran's service entrance examination showed pre-
existing hearing loss, subsequent hearing evaluations in 
service revealed normal hearing, including at separation from 
service.  Of note, the Veteran's entrance examination did not 
show disabling hearing loss for VA purposes.  While admitting 
that the Veteran's current hearing loss is consistent with 
noise-induced hearing loss and is beyond age norms, the 
examiner attributed the hearing loss to the post-service 
civilian noise exposure reported by the Veteran.   

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  While the 
Veteran testified that he had a "quiet" motorcycle and that 
he had rarely hunted, the essential facts as related by the 
2007 examiner were accurate:  the Veteran did hunt and did 
ride motorcycles, both with ear protection.  Moreover, there 
is no contradicting medical evidence of record.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Likewise, a layperson is not competent to address the 
etiology of tinnitus.

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


